Citation Nr: 1303039	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to a rating in excess of 10 percent for a lumbosacral disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel
INTRODUCTION

The Veteran served on active duty from December 1997 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2012 the Veteran and a friend testified before the undersigned Veterans Law Judge during a video conference Board hearing.  A transcript of that hearing has been associated with the claims file.  

VA must address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in increased rating claims when the issue of unemployability is raised by a Veteran or by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's hearing testimony disclosed that the Veteran was working nearly full-time.  Information in the claims file also indicates that the Veteran withdrew an appeal for a TDIU in March 2012 when he returned to work.  Therefore, the Board finds that a claim for TDIU is not before the Board on appeal and is not part of this appeal.

The issue of entitlement to a rating in excess of 10 percent for a lumbosacral disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

In May 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal of the claim of entitlement to service connection for a right knee disability.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  

In his Board testimony in May 2012, the Veteran stated his intention to withdraw his claim for service connection for a right knee disability.  This withdrawal has been reduced to writing in the transcript of the hearing associated with the claims file.  No allegations of errors of fact or law remain for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and it is dismissed.  


ORDER

The appeal concerning the claim for service connection for a right knee disability is dismissed.  


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected lumbosacral spine disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

During his Board hearing, the Veteran asserted that he believed that his lumbar spine disability has worsened since his last VA spinal examination in April 2011 because he returned to work approximately two months before the date of the hearing.  He testified that although a doctor told him not to work more than four hours a day or lift more than 25 pounds, he was working four days a week at a fast food restaurant for eight hours on the night shift and was constantly standing, bending, and stooping.  His duties included making hamburgers, washing dishes, cleaning broilers, sweeping, and mopping.  He said that by the end of a shift he returned home in severe pain and had difficulty going to sleep.  He denied taking any medication other than Motrin for his back disorder.

The Veteran began the restaurant job in late March 2012.  He testified that he had worked for a week in March 2010 and also had worked in July 2007, but quit those jobs because of his back disorder.  He said he had not been able to work in the last few years because of his back disability.  The Veteran also said that physical therapy, use of a TENS unit, and steroid shots were all unsuccessful in relieving his back pain, and that he did not drive because of his back disorder.  He estimated that he could not sit for more than 20 or 30 minutes and had daily back pain.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In light of the assertions of the Veteran as to the increased severity of his lower back disability since his last VA examination in April 2011, when he was not working, the Board finds that a new VA examination should be administered to determine the Veteran's current disability.  38 C.F.R. § 3.159 (2012); Caffrey v. Brown, 6 Vet. App. 377 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records from the Nebraska Western Iowa VA Healthcare System dated since March 2012.  

2.  After receipt of the requested information, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his spinal disability.  The examiner must review the claims file and must note that review in the report.  The examiner should describe and discuss the evidence of all relevant symptomatology and make specific orthopedic and neurological findings in detail.  All tests, studies, or evaluations, including X-rays, deemed necessary shall be performed.  The rationale for any opinions expressed should be provided in the examination report.  In reporting the results of range of motion testing, the examiner should specifically identify the point, if any, at which pain begins.  The examiner should determine whether the low back disability is manifested by any additional function limitation due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  That determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.  The examiner should provide an opinion concerning the impact of the service-connected lumbar spine disability on the Veteran's ability to work.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


